Order entered December 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01446-CV

               IN RE ARPIN AMERICA MOVING SYSTEMS, LLC, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06104-A

                                            ORDER
        In accordance with the Court=s opinion issued on this date, the petition for writ of
mandamus is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable
D’Metria Benson, Judge of the County Court at Law No. 1, to VACATE the portion of her
“Order of the Court Regarding Defendant’s Objections to Plaintiffs’ Notice of Deposition of
Corporate Representative of Defendant Arpin America Moving Systems, LLC and Motion for
Protection” denying relator’s objections to items 7(I) and 15 of the notice of deposition, and to
ENTER an order granting relator’s objections to items 7(I) and 15.
        Should the trial judge fail to comply with this order, the writ will issue. The Court
ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this
order, a certified copy of its order issued in compliance with this order.
        We ORDER that relator recover its costs of this original proceeding from real parties in
interest.
                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE